COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Appellate case name:    Julio Alvarado v. The State of Texas

Appellate case numbers: 01-13-00894-CR; 01-13-00895-CR

Trial court case number: 1325689; 1325690

Trial court:            232nd District Court of Harris County

        These cases were abated and remanded to the trial court to address appointed
counsel J. Sidney Crowley’s motion to withdraw and retained counsel Cory Roth’s
motion to be substituted as counsel for appellant. In the abatement order, we directed the
trial court to determine appellant’s representation on appeal. On September 17, 2014, the
trial court clerk filed a supplemental clerk’s record indicating that the trial court
authorized the withdrawal of Mr. Crowley and the substitution of Mr. Roth as appellant’s
appellate counsel. Accordingly, we REINSTATE these cases on the Court’s active
docket.
        The Clerk of this Court is directed to enter Cory Roth as the attorney of record on
behalf of appellant. Appellant’s brief is ORDERED to be filed within 30 days of the date
of this order. See TEX. R. APP. P. 38.6(a).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: September 18, 2014